Case: 12-50002     Document: 00511964385         Page: 1     Date Filed: 08/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 21, 2012
                                     No. 12-50002
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANDREW GARRETT ALLARD, also known as Andres Garrett Allard, also
known as Adrew Garrett Allard,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1300-1


Before SMITH, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Andrew Garrett Allard raises
arguments that he concedes are foreclosed by United States v. Heth, 596 F.3d
255, 258-59 & n.3 (5th Cir. 2010), which held that (1) the Sex Offender
Registration and Notification Act (SORNA) was a valid exercise of Congress’s
power under the Commerce Clause and (2) the defendant’s conviction under
SORNA did not violate his due process rights even though (a) the states in which


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-50002   Document: 00511964385    Page: 2   Date Filed: 08/21/2012

                                No. 12-50002

he traveled had not yet implemented SORNA and (b) he had not received actual
notice of SORNA’s registration requirements. See United States v. Whaley, 577
F.3d 254, 258-62 (5th Cir. 2009). The Government’s motion for summary
affirmance is GRANTED, the Government’s alternative motion for an extension
of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2